Case 5:18-cv-00208-FMO-KK Document 22-7 Filed 10/18/18 Page1lof4 Page ID #:126

MANUEL R. CARDENAS
15317 SEVENTH STREET
> | VICTORVILLE, CA 92395
TEL: (760) 605-2112

 

 

3
Attorney for Defendant:

4 | MANUEL R. CARDENAS, PRO PER

5

6

7

8

9 UNITED STATES DISTRICT COURT
10 FOR THE CENTRAL DISTRICT OF CALIFORNIA
11
12 SAMUEL LOVE, Case No.: 5:18 -cv-0208FMO (KKx)
13
14 Plaintiff, Answer to Complaint for Damages and Injunctive

Relief for Alleged Violations of: American’s
15 Vs. With Disability Act; Unruh Civil Rights Act
16 MANUEL R. CARDENAS;
MARGARITA ARRIAGA;

17 AND DOES 1-10,
e Defendant.
19
20
21
7 COME NOW Defendant (“Defendant”), and answering the Complaint herein for HIMSELF and
34 for no other Defendants, admit, deny, and allege as follows:
DA 1. Answering Paragraph 1 of the Complaint, Defendant does not have sufficient information
95 or belief to enable them to answer said Paragraph and, on that ground, denies each and every
26 allegations contained herein.
77 2. Defendant admits allegations in Paragraphs 2, 3, 4, 5, 11, 12, 29 and 34.
28 3. Answering Paragraph 6 of the Complaint, Defendant does not have sufficient information or

1

 

Answer to Complaint

 

MAR 0 8 20

 

oo
Case 5:

oOo ss DN

\O

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

18-cv-00208-FMO-KK Document 22-7 Filed 10/18/18 Page 2of4 Page ID #:127

10.

11.

12.

belief to enable him to answer said Paragraph and, on that ground, denies each and every
allegations contained therein.

Answering Paragraph 7 through 9 of the Complaint, Defendant admits that jurisdiction and
venue are proper. As to remainder of the allegations set forth in these Paragraphs, Defendant
does not have sufficient information or belief to enable him to answer said Paragraph and, on
that ground, denies each and every allegation contained therein.

Answering Paragraph 10, 13 through 28, 31, 33, 35 through 39 of the Complaint, Defendant
denies generally and specifically each and every allegations contained therein.

Defendant denies the allegations contained in the unnumbered paragraphs beginning with the
word “Wherefore” following Paragraph 39 of the Complaint, and specifically denies that
Plaintiffs is entitled to any of the relief sough therein.

FIRST AFFIRMATIVE DEFENSE

Plaintiff s Complaint fails to state a claim on which relief may be granted.

SECOND AFFIRMATIVE DEFENSE

Defendant affirmatively states that he is not liable for damages alleged by Plaintiff because
those damages were caused by intervening or superseding actions of Plaintiff or third parties
beyond the control of Defendant

THIRD AFFIRMATIVE DEFENSE

Plaintiff's claims and request for relief are barred, in whole or in part, by the doctrine of waiver
and/or estoppel.

FOURTH AFFIRMATIVE DEFENSE

Plaintiff's claims and request for relief are barred, in whole or in part, by doctrine of collateral
estoppel and/or res judicata.

FIFTH AFFIRMATIVE DEFENSE

Plaintiff lacks standing to assert claims because he has not suffered damages or injury.
SIXTH AFFIRMATIVE DEFENSE

Defendant reserves the right to amend his pleadings on future discovery in this action and/or

2.

 

Answer to Complaint

 
Case 5°18-cv-00208-FMO-KK Document 22-7 Filed 10/18/18 Page 3of4 Page ID #:128

| if other analysis indicate that amendments are appropriate.
2 WHEREFORE, Defendant, respectfully prays that the Court grant the following relief:

3} 1. That the Complaint be dismissed and claimant obtain no relief thereon;

aN
NO

That Defendant be awarded their costs, expenses and any attorneys’ fees incurred herein;
and,

For such other and further relief as the Court may deem just and proper.

sa HD MN
w

8 | February 27, 2018

 

10 ANUELR. ENAS, Pro Per
ll

12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

Answer to Complaint

 

 
Case 5:18-cv-00208-FMO-KK Document 22-7 Filed 10/18/18 Page 4of4 Page ID #:129

NAME, ADDRESS AND TELEPHONE NUMBER OF ATTORNEY(S)
MANUEL R. CARDENAS

15317 SEVENTH STREET

VICTORVILLE, CA 92395

(760) 605-2112

 

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

SAMUEL LOVE CASE NUMBER

PLAINTIFF(S), 5:18-cv-FMO(KKx)

 

Vv.

 

MANUEL R. CARDENAS

TASESEEET ES EOE Ene bie PROOF OF SERVICE - ACKNOWLEDGMENT

OF SERVICE

 

DEFENDANT(S).

I, the undersigned, certify and declare that I am over the age of 18 years, employed in the County of

LOS ANGELES , State of California, and not a
party to the above-entitled cause. On FEBRUARY 28, , 2018 , | served a true copy of
ANSWER TO COMPLAINT

by personally delivering it to the person (s) indicated below in the manner as provided in FRCivP 5(b); by
depositing it in the United States Mail in a sealed envelope with the postage thereon fully prepaid to the following:
(list names and addresses for person(s) served. Attach additional pages if necessary.)

Place of Mailing: Phyl Grace, Esq., Center for Disability Access 9845 Erma Rd., #300, San Diego, CA 92196
Executed on FEBRUARY, 28 , 2018 at LOS ANGELES , California

Please check one of these boxes if service is made by mail:
O I hereby certify that I am a member of the Bar of the United States District Court, Central District of

California.

O Thereby certify that Iam employed in the office of a member of the Bar of this Court at whose direction the
service was made.

I hereby certify under the penalty of perjury that the foregqing,s true and correct.
A

Signature of Person Making Service

ACKNOWLEDGEMENT OF SERVICE

, , received a true copy of the within document on

 

 

Signature Party Served

Ly

 

CV-40 (01/00) PROOF OF SERVICE - ACKNOWLEDGMENT OF SERVICE
